Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION

Status of the Application 

1.	The following is a Final Office Action in response to communication received on 4/18/2022. Claims 1-21 have been examined in this application.  
Response to Amendment
2.	 Applicant’s amendments to claims 1, 5-6, 10-11, and 16-17 are acknowledged.  Applicant’s addition of new claims 19-21 are acknowledged.
Subject Matter Overcoming the Prior Art of Record
3.	As detailed in the Office Action below, the Examiner has not applied a prior art rejection to claims 11-15 and 17-18 however the claims have been rejected under other grounds (double patenting) as detailed in the Office Action below. 
Response to Arguments
4.	Based on Applicant’s amendments the previous 112 second/b rejections have been withdrawn. 
5.	With respect to the double patenting rejection Applicant argues the filing of a terminal disclaimer.  However, the Examiner has carefully reviewed the filed documents dated 4/18/2022 and finds no terminal disclaimer filed. It appears an oath or declaration was filed on 4/18/2022 however a terminal disclaimer in accordance with the procedures under the double patenting section was not filed.  Therefore lacking a proper terminal disclaimer this rejection (which has been updated to reflect Applicant’s amendments) must remain. 
6.	On pages 12-15 of Remarks, Applicant argues the prior art rejection in view of Applicant’s extensive amendments.  The Examiner has carefully considered Applicant’s arguments however, the Examiner respectfully disagrees as detailed in the Office Action below, which has been updated to reflect Applicant’s amendments.  Applicant’s arguments with respect to certain limitations as amended not being taught in the prior art are covered with the updated citations and explanations below in view of Applicant’s amendments filed 4/18/2022. 
Priority
7. 	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e)
or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not
complied with one or more conditions for receiving the benefit of an earlier filing date
under 35 U.S.C. 120 as follows:
	The later-filed application must be an application for a patent for an invention
which is also disclosed in the prior application (the parent or original nonprovisional
application or provisional application). The disclosure of the invention in the parent
application and in the later-filed application must be sufficient to comply with the
requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112,
except for the best mode requirement. See Transco Products, Inc. v. Performance
Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
	The disclosure of the prior-filed application, Application No., fails to provide
adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA 35 U.S.C. 112, first paragraph for one or more claims of this application.
	In particular, the Examiner reviewed the corresponding prior filed applications for
support of the claims as filed. The Examiner does not find support for the independent
claims in provisional application 61646768. While 61646768 generally discusses the
overall concept, it does not include details found in the independent claims as recited
(e.g. (a) determining an activity has backgrounded, (b) the first activity is a root activity
or is in a background state, (c) adding and preserving a processing queue (preamble),
and (d) display, upon determining the first activity has backgrounded and that a
predefined condition exists, the media content upon the display screen by painting a
view on the display screen subsequent to activation of a predefined button wherein
execution of a second activity invoked subsequent to the activation of the predefined
button is delayed by a predefined delay enforced by the operating system, wherein the
painting the view is note delayed by the operating system subsequent to activation of
the predefined button; and invoke, simultaneous to the painting the view, a backing
activity behind the view on a z-axis of the display screen wherein execution of the
backing activity is subject to the predefined delay (this is also found in claim 17) ).
	Further none of 14547044, 13748023, nor 61646768 teaches claims 2-3, 8-9,
and 12-13.
	Therefore the purposes of this examination, the priority date of claims 2-3, 8-9,
and 12-13 is the filing date of the current application 3/6/2017.
	The priority date of the other claims filed 9/16/2020 is the filing date of 13748023 filed 1/23/2013, since priority is claim by claim and not limitation by limitation.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 17-23 of copending Application No. 15433959 in view of the following:  
	While the terminology used in the applications is not the same (Examiner notes:
(a) Applicant recites backgrounded in the present application whereas Applicant recites
finishing or backgrounding in different claims of 15433959, and while term is not
identical the broadest reasonable interpretation of the terms can conclude the same
scope as they are synonyms of each other and (b) Applicant recites additional limitations found in the preamble however the Examiner does not interpret the preamble to limit the scope of the claims specifically the Examiner does not interpret the above limitation to limit structure or necessary to give life meaning and vitality to the claim (see MPEP 2111.02 Effect of Preamble [R-10.2019](cited herein) as detailed in claim 1 under the prior art rejection below, therefore the present application and application 15433959 recite the same scope with respect to these preamble limitations), all of the elements in the present application can be found in the copending Application No. 15433959 except for the following claim limitations:

	-registering the client application as a system service with the activity-based operating system wherein the activity-based operating system uses activities and wherein the client application is configured to run persistently on the communication device in a background state, the operating system providing an interface between the application program and the processor and the display screen (see claim 1, additionally found in other claims)
	However, Grigoriev et al. (United States Patent Application Publication Number: US 2012/0253939) which is in the art of providing ads based on user
interface changes (see abstract) teaches this element(see paragraphs 0031-0032, 0041, 0048, 0060, and 0063, Examiner’s note: advertising client/ad component (see paragraph 0054 that discusses they may be one), is a backend system (see paragraph 0054) that can be downloaded or preinstalled on a user’s device (see paragraph 0048) that receives activity information from an Operating system (see paragraph 0031) through for example calls or procedures (see paragraph 0060) to later provide ad information to the operating system for display (see paragraph 0063) on the application (see paragraph 0032)).
	At the time of the invention it would have been obvious for one of ordinary skill in
the art to have modified the claims with the teachings of Grigoriev et al. with the
motivation of providing a way to provide an interface between an application and an operating system (see Grigoriev et al. paragraphs 0031-0032, 0041, 0048, 0060, and 0063), when or communicating providing information between operating system and applications  (see claims 15 and 20) is known.

	- Determine that a user of the communication device has not interacted with
the media content for a predetermined period of time; and responsively cease
the display of the media content (see claim 7)
	However, Grigoriev et al. which is in the art of providing ads based on user
interface changes (see abstract) teaches this element (see paragraphs 0035, 0052,
0094, and 0002, Examiner's note: determining if a user is idle or if a user hasn't
interacted in a certain period of time to provide advertising content according to policies).
	At the time of the invention it would have been obvious for one of ordinary skill in
the art to have modified the claims with the teachings of Grigoriev et al. with the
motivation of providing targeted ads to a user during interface changes, like a user
hasn't interacted with a display (see Grigoriev et al. paragraphs 0035, 0052, 0094, and
0002), when providing ads based on interface changes (see claims 15 and 20) is known.
	
	- wherein the predetermined condition includes at least one of: the communication device is not involved in a call; the display screen is not locked, and the first activity is a root activity or is in a background state (see claim 1 additionally found in other claims like claim 14)
	However, Boberg el al. (United States Patent Application Publication Number: US 2011/0004518)which is also in the art of providing advertisements based on user interface changes of state (see abstract) teaches providing ads wherein the predetermined condition includes at least one of: the communication device is not involved in a call; the display screen is not locked, and the first activity is a root activity or is in a background state (see paragraph 0052, note: ads provided when a user initiates or terminates a call.).
	At the time of the invention it would have been obvious to one of ordinary skill in the art to have modified the claims with the teachings of Boberg et al. with the motivation of providing ads based on another known type of user device context (see Boberg et al. paragraph 0052), when providing ads based on device context is known(see claims 15 and 20).

	-wherein the user application defines user interface (UI) elements and wherein the media content includes one or more of the UI elements (see claim 15, additionally found in other claims). 
	However, Griogriev et al. again teaches wherein the user application defines user interface (UI) elements and wherein the media content includes one or more of the UI elements (see Figures 5-6F, Examiner’s note: shows elements for both ads and media content).
	
	At the time of the invention it would have been obvious to one of ordinary skill in the art to have modified the claims with the teachings of Griogriev et al with the motivation of providing ads on applications (see Griogriev et al. Figures 5-6F), when providing ads on applications(see clams 15 and 20) is known.
	
	- To also determine that a new activity has not been launched prior to
displaying the media content upon the display screen (see claim 18)
	However, Grigoriev et al. (United States Patent Application Publication Number: US 2012/0253939) which is in the art of providing ads based on user interface changes (see abstract) teaches this element (see paragraphs 0094 and 0049-0050, Examiner's note: providing ads based on user interface changes or lack thereof user interface changes),
	At the time of the invention it would have been obvious for one of ordinary skill in
the art to have modified the claims with the teachings of Grigoriev et al. with the
motivation of providing targeted ads to a user during interface changes, like a user
hasn't interacted with a display (see Grigoriev et al. paragraphs 0035, 0052, 0094, and
0002), when providing ads based on interface changes (see claims 15 and 20) is known.
	
	This is a provisional nonstatutory double patenting rejection because the
patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

12.	Claims 1, 4, 6-7, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grigoriev et al. (United States Patent Application Publication Number: US 2012/0253939) further in view of Boberg et al. (United States Patent Application Publication Number: US 2011/0004518).
	As per claim 1, Grigoriev et al. teaches A method of (see title, Examiner’s note: method and apparatus). 
	displaying media content on a display screen of a communication device,  (see abstract, Examiner’s note: displaying ads based on user interface changes related to applications). 
	the communication device including a processor and a memory including program code, (see paragraph 0006, Examiner’s note: software running on a computer to perform operations).  
	an application program, (see paragraph 0029, Examiner’s note: discusses different types of applications running on a computer like messaging, navigations, maps, social networking, media, and games). 
	and a client application, (see paragraph 0054, 0048 and 0059-0060, Examiner’s note: advertising component/advertising client may be one as discussed in paragraph 0054). 
	the memory further including an activity-based operating system, (see paragraphs 0031, 0047, 0063, Examiner’s note: operating system). 
	 the processor performing the method by executing the program code, the method comprising: (see paragraphs 0041 and 0071, Examiner’s note: providing ads based on advertiser constraints, inputted like what ads to provide based on what specific interface changes). 
	Examiner’s note: the Examiner has not interpret the above preamble limitations to limit the scope of the claim.  Specifically the Examiner does not interpret the above limitations to limit structure or necessary to give life meaning and vitality to the claim (see MPEP 2111.02 Effect of Preamble [R-10.2019](cited herein): 
	The determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case; there is no litmus test defining when a preamble limits the scope of a claim. Catalina Mktg. Int’l v. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (Fed. Cir. 2002). See id. at 808-10, 62 USPQ2d at 1784-86 for a discussion of guideposts that have emerged from various decisions exploring the preamble’s effect on claim scope, as well as a hypothetical example illustrating these principles.
"[A] claim preamble has the import that the claim as a whole suggests for it." Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995). "If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim." Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). See also Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003) (In considering the effect of the preamble in a claim directed to a method of treating or preventing pernicious anemia in humans by administering a certain vitamin preparation to "a human in need thereof," the court held that the claims’ recitation of a patient or a human "in need" gives life and meaning to the preamble’s statement of purpose.). Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951) (A preamble reciting "[a]n abrasive article" was deemed essential to point out the invention defined by claims to an article comprising abrasive grains and a hardened binder and the process of making it. The court stated "it is only by that phrase that it can be known that the subject matter defined by the claims is comprised as an abrasive article. Every union of substances capable inter alia of use as abrasive grains and a binder is not an ‘abrasive article.’" Therefore, the preamble served to further define the structure of the article produced.).
I.    PREAMBLE STATEMENTS LIMITING STRUCTURE
Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. See, e.g., Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251, 1257, 9 USPQ2d 1962, 1966 (Fed. Cir. 1989) (The determination of whether preamble recitations are structural limitations can be resolved only on review of the entirety of the application "to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification."); Pac-Tec Inc. v. Amerace Corp., 903 F.2d 796, 801, 14 USPQ2d 1871, 1876 (Fed. Cir. 1990) (determining that preamble language that constitutes a structural limitation is actually part of the claimed invention). See also In re Stencel, 828 F.2d 751, 4 USPQ2d 1071 (Fed. Cir. 1987) (The claim at issue was directed to a driver for setting a joint of a threaded collar; however, the body of the claim did not directly include the structure of the collar as part of the claimed article. The examiner did not consider the preamble, which did set forth the structure of the collar, as limiting the claim. The court found that the collar structure could not be ignored. While the claim was not directly limited to the collar, the collar structure recited in the preamble did limit the structure of the driver. "[T]he framework - the teachings of the prior art - against which patentability is measured is not all drivers broadly, but drivers suitable for use in combination with this collar, for the claims are so limited." Id. at 1073, 828 F.2d at 754.).
	 registering the client application as a system service with the activity-based operating system wherein the activity-based operating system uses activities and wherein the client application is configured to run persistently on the communication device in a background state, the operating system providing an interface between the application program and the processor and the display screen, (see paragraphs 0031-0032, 0041, 0048, 0060, and 0063, Examiner’s note: advertising client/ad component (see paragraph 0054 that discusses they may be one), is a backend system (see paragraph 0054) that can be downloaded or preinstalled on a user’s device (see paragraph 0048) that receives activity information from an Operating system (see paragraph 0031) through for example calls or procedures (see paragraph 0060) to later provide ad information to the operating system for display (see paragraph 0063) on the application (see paragraph 0032)). 
	 the application program including a plurality of application components corresponding to a plurality of the activities wherein the plurality of activities are associated with a plurality of display windows rendered by the display screen;  (see paragraphs 0049-0050 and Figures 5-6, Examiner’s note: discusses (see paragraphs 0049-0050) different pages for applications being shown; and shows (Figures 5-6) different windows being shown for different parts of an application). 
	receiving, at a monitoring process of the client application, status callbacks provided by the operating system wherein the status callbacks relate to memory state;  inspecting, by the monitoring process, return values of at least one of the status callbacks;  noting a presence of a user interface (UI) state value in one of the return values; 2 (see paragraphs 0031, 0071, 0049-0050, 0057-0058, and 0060, Examiner’s note: teaches returning a state change to the advertising client like (see paragraphs 0031 and 0071) the user selects the next page button (see paragraphs 0049-0050) to determine which ad to provide, where again these are communicated through
computer code (see paragraphs 0057-0058 and 0060))
	258780845Application No.: 15/451,232Docket No.: IQZN-005/02US 307568-2029 determining, by the client application and based at least in part upon the UI state value, that a first activity of the plurality of activities has backgrounded; displaying, upon determining the first activity has backgrounded, (see paragraphs 0031, 0036, 0082, 0093, Examiner’s note: state changes based on another application then the one the user is currently interacting with (see paragraph 0031) or alternatively state changes may be a user moving between pages like in email). 
	 the media content upon the display screen by painting a view on the display screen upon determining that at least one of a set of predetermined conditions associated with the communication device exists (see abstract and Figures 5-6F, Examiner’s note: providing ads based on user interface changes and Figures 5-6F show example viewed on the display). 
	wherein the view is created using methods of a predefined class of the operating system and not by using any of the plurality of activities (see paragraphs 0063-0065, Examiner’s note: translates the advertising content into the necessary format and/or language for use by the operating system of the UE (paragraph 0063)). 
	and wherein the set of predetermined conditions includes a condition that the communication device is performing specific user state changes (see abstract, paragraphs 0032-0039, 0042, and 0071, Examiner’s note: providing different ads based on different state changes for example). 
	While the cited prior art of Grigoriev et al. clearly teaches providing ads based on user interactions like a user moving from one page or window to the next (see paragraphs 0049-0050 and 0083) and clearly teaches that the advertising operating system can further take into account additional device information like battery level, device being idle, etc. (see paragraphs 0052 and 0083), Grigoriev et al. does not expressly teach providing ads based one or more of the device
 functions of not involved in a call.  
	However, Boberg el al. which is also in the art of providing advertisements based on user interface changes of state (see abstract) teaches providing ads based one or more of the device functions of not involved in a call (see paragraph 0052, note: ads provided when a user initiates or terminates a call.).
	At the time of the invention it would have been obvious to one of ordinary skill in the art to have modified Grigoriev et al. with the aforementioned teachings from Boberg et al. with the motivation of providing ads based on another known type of user device context (see Boberg et al. paragraph 0052), when providing ads based on device contexts like "device idle", "battery low", "entered no-coverage area", "entered roaming state" are known (see Grigoriev et al. paragraph 0052).
	As per claim 4, Grigoriev et al. teaches
	wherein the predetermined condition further includes a condition that-a second activity of the plurality of activities is not being invoked (see paragraph 0072, note:
advertisements may or may not be changed, when a user moves onto another page or window based on the ad policy established by the advertiser). 
	As per claim 6, Grigoriev et al. teaches A method of (see title, Examiner’s note: method and apparatus). 
	 displaying media content on a display screen of a communication device, (see abstract, Examiner’s note: displaying ads based on user interface changes related to applications). 
	the communication device including a processor and a memory 3 258780845Application No.: 15/451,232Docket No.: IQZN-005/02US 307568-2029 including program code, (see paragraph 0006, Examiner’s note: software running on a computer to perform operations).  
	an application program, (see paragraph 0029, Examiner’s note: discusses different types of applications running on a computer like messaging, navigations, maps, social networking, media, and games).
	and a client application, (see paragraph 0054, 0048 and 0059-0060, Examiner’s note: advertising component/advertising client may be one as discussed in paragraph 0054).
	the memory further including an activity-based operating system, (see paragraphs 0031, 0047, 0063, Examiner’s note: operating system).
	the processor performing the method by executing the program code, the method comprising: (see paragraphs 0041 and 0071, Examiner’s note: providing ads based on advertiser constraints, inputted like what ads to provide based on what specific interface changes).
	registering the client application as a system service with the operating system wherein the client application is configured to run persistently on the communication device in a background state, the operating system providing an interface between the application program and the processor and the display screen, (see paragraphs 0031-0032, 0041, 0048, 0060, and 0063, Examiner’s note: advertising client/ad component (see paragraph 0054 that discusses they may be one), is a backend system (see paragraph 0054) that can be downloaded or preinstalled on a user’s device (see paragraph 0048) that receives activity information from an Operating system (see paragraph 0031) through for example calls or procedures (see paragraph 0060) to later provide ad information to the operating system for display (see paragraph 0063) on the application (see paragraph 0032)).
	 the application program including a plurality of application components corresponding to a plurality of the activities wherein the plurality of activities are associated with a plurality of display windows rendered by the display screen; (see paragraphs 0049-0050 and Figures 5-6, Examiner’s note: discusses (see paragraphs 0049-0050) different pages for applications being shown; and shows (Figures 5-6) different windows being shown for different parts of an application).
		receiving, at a monitoring process of the client application, status callbacks provided by the operating system wherein the status callbacks relate to memory state;  inspecting, by the monitoring process, return values of at least one of the status callbacks;  noting a presence of a user interface (UI) state value in one of the return values; (see paragraphs 0031, 0071, 0049-0050, 0057-0058, and 0060, Examiner’s note: teaches returning a state change to the advertising client like (see paragraphs 0031 and 007l) the user selects the next page button (see paragraphs 0049--0050) to determine which ad to provide, where again these are communicated through computer code (see paragraphs 0057-0058 and 0060))
	determining, by the client application and based at least in part upon the UI state value,  that a first activity of the plurality of activities has backgrounded;  and displaying, upon determining the first activity has backgrounded and that a predetermined condition associated with the communication device exists, (see paragraphs 0031, 0036, 0082, 0093, Examiner’s note: state changes based on another application then the one the user is currently interacting with (see paragraph 0031) or alternatively state changes may be a user moving between pages like in email).
	the media content upon the display screen by painting a view on the display screen (see abstract and Figures 5-6F, Examiner’s note: providing ads based on user interface changes and Figures 5-6F show example viewed on the display).
	wherein the view is created using methods of a predefined class of the operating system and not by using any of the plurality of activities, (see paragraphs 0063-0065, Examiner’s note: translates the advertising content into the necessary format and/or language for use by the operating system of the UE (paragraph 0063)).
	 the predetermined condition including the communication device is performing specific user state changes (see abstract, paragraphs 0032-0039, 0042, and 0071, Examiner’s note: providing different ads based on different state changes for example). 
	wherein the user application defines user interface (UI) elements and wherein the media content includes one or more of the UI elements (see Figures 5-6F, Examiner’s note: shows elements for both ads and media content). 
	While the cited prior an of Grigoriev et al. clearly teaches providing ads based on user interactions like a user moving from one page or window to the next (see paragraphs 0049-0050 and 0083) and clearly teaches that the advertising operating system can further take into account additional device information like battery level, device being idle, etc. (see paragraphs 0052 and 0083), Grigoriev et al. does not expressly teach providing ads based one or more of the device functions of not involved in a call.  
	However, Boberg el al. which is also in the art of providing advertisements based on user interface changes of state (see abstract) teaches providing ads based one or more of the device functions of not involved in a call (see paragraph 0052, note: ads provided when a user initiates or terminates a call.).
	At the time of the invention it would have been obvious to one of ordinary skill in the art to have modified Grigoriev et al. with the aforementioned teachings from Boberg et al. with the motivation of providing ads based on another known type of user device context (see Boberg et al. paragraph 0052), when providing ads based on device contexts like "device idle", "battery low", "entered no-coverage area", "entered roaming state" are known (see Grigoriev et al. paragraph 0052).
	
	As per claim 7, Grigoriev et al teaches
	wherein the program code further includes program code which, when executed, causes the processor to: determine that a user of the communication device has not interacted with the media content for a predetermined period of time;  and responsively cease the display of the media content (see paragraphs 0035, 0052, 0094, and 0002, Examiner’s note: determining if a user is idle or if a user hasn’t interacted in a certain period of time to provide advertising content according to policies). 
	As per claim 16, Grigoriev et al teaches A method of (see title, Examiner’s note: method and apparatus). 
	displaying media content on a display screen of a communication device, (see abstract, Examiner’s note: displaying ads based on user interface changes related to applications). 
	the communication device including a processor and a memory including program code, (see paragraph 0006, Examiner’s note: software running on a computer to perform operations).  
	an application program, (see paragraph 0029, Examiner’s note: discusses different types of applications running on a computer like messaging, navigations, maps, social networking, media, and games).
	and a client application, (see paragraph 0054, 0048 and 0059-0060, Examiner’s note: advertising component/advertising client may be one as discussed in paragraph 0054).
 	the memory further including an activity-based operating system, (see paragraphs 0031, 0047, 0063, Examiner’s note: operating system).
	the processor performing the method by executing the program code, the method comprising: (see paragraphs 0041 and 0071, Examiner’s note: providing ads based on advertiser constraints, inputted like what ads to provide based on what specific interface changes).
	 receiving, at a monitoring process of the client application, status callbacks provided by the operating system wherein the status callbacks relate to memory state(see paragraphs 0031, 0071, 0049-0050, 0057-0058, and 0060, Examiner’s note: teaches returning a state change to the advertising client like (see paragraphs 0031 and 007 l) the user selects the next page button (see paragraphs 0049--0050) to determine which ad to provide, where again these are communicated through computer code (see paragraphs 0057-0058 and 0060))
	 and wherein the client application is registered as a system service with the activity-based operating system and is configured to run persistently on the communication device in a background state, the operating system providing an interface between the application program and the processor and the display screen, (see paragraphs 0031-0032, 0041, 0048, 0060, and 0063, Examiner’s note: advertising client/ad component (see paragraph 0054 that discusses they may be one), is a backend system (see paragraph 0054) that can be downloaded or preinstalled on a user’s device (see paragraph 0048) that receives activity information from an Operating system (see paragraph 0031) through for example calls or procedures (see paragraph 0060) to later provide ad information to the operating system for display (see paragraph 0063) on the application (see paragraph 0032)).
	the application program including a plurality of application components corresponding to a plurality of the activities wherein the plurality of activities are associated with a plurality of display windows rendered by the display screen; 7  (see paragraphs 0049-0050 and Figures 5-6, Examiner’s note: discusses (see paragraphs 0049-0050) different pages for applications being shown; and shows (Figures 5-6) different windows being shown for different parts of an application).
	258780845Application No.: 15/451,232Docket No.: IQZN-005/02US 307568-2029 inspecting, by the monitoring process, return values of at least one of the status callbacks;  noting a presence of a user interface (UI) state value in one of the return values;  (see paragraphs 0031, 0071, 0049-0050, 0057-0058, and 0060, Examiner’s note: teaches returning a state change to the advertising client like (see paragraphs 0031 and 007 l) the user selects the next page button (see paragraphs 0049-0050) to determine which ad to provide, where again these are communicated through computer code (see paragraphs 0057-0058 and 0060))
	determining, based at least in part upon the UI state value, that a first activity of the plurality of activities has backgrounded; displaying, upon determining the first activity has backgrounded from a foreground state into one of a paused state or a stopped state, (see paragraphs 0071, 0049-0050, 0057-0058, and 0060, Examiner's note: teaches returning a state change to the advertising client like (see paragraph 0071) the user selects the next  page button (see paragraphs 0049-0050) to determine which ad to provide, where again these are communicated through computer code (see paragraphs 0057-0058 and 0060))
	the media content upon the display screen by painting a view on the display screen (see abstract and Figures 5-6F, Examiner’s note: providing ads based on user interface changes and Figures 5-6F show example viewed on the display).
	wherein the view is created using methods of a predefined class of the operating system and not by using any of the plurality of activities, (see paragraphs 0063-0065, Examiner’s note: translates the advertising content into the necessary format and/or language for use by the operating system of the UE (paragraph 0063)).
	the media content being displayed upon determining that a predetermined condition associated with the communication device exists wherein the predetermined condition includes at least one of: information related to the device (see
paragraphs 0071, 0052, and 0083, Examiner's note: displaying an ad based on a user's interaction with an application such as moving to another window, where the system takes into consideration additional device data like context which can include things like motion data, location data, speed data, and other data detected by device sensors).
	 and wherein when the first activity is in the foreground state a first display window of the plurality of display windows associated with the first activity is visible in the user interface, (see paragraphs 0091 and 0049-0050, Examiner's note: teaches a user clicking or scrolling on a specific part of the interface).
	when the first activity is in the paused state the first display window is not in focus but is visible in the user interface, and when the first activity is in the stopped state the first display window is completely obscured by another of the plurality of display windows and is not visible in the user interface (see paragraphs 009 l and 0049-0050,
Examiner's note: teaches interface changes that result in an advertisement like a scroll (paused state first activity) and that result in another page (stopped state first activity), further it is noted that only one of stopped or paused is required by the claim).
	While the cited prior art of Grigoriev et al. clearly teaches providing ads based on user interactions like a user moving from one page or window to the next (see paragraphs 0049-0050 and 0083) and clearly teaches that the advertising operating system can further take into account additional device information like battery level, device being idle, etc. (see paragraphs 0052 and 0083), Grigoriev et al. does not expressly teach providing ads based one or more of the device functions of the communication device is not involved in a call, the display screen is not locked.  
	However, Boberg el al. which is also in the art of providing advertisements based on user interface changes of state (see abstract) teaches providing ads based one or more of the device functions of the communication device is not involved in a call, the display screen is not locked(see paragraph 0052, note: ads provided when a user initiates or terminates a call. Further only one of the alternatives is required by the claims based on the recited "'at least one of').
	At the time of the invention it would have been obvious to one of ordinary skill in the art to have modified Grigoriev et al. with the aforementioned teachings from Boberg et al. with the motivation of providing ads based on another known type of user device context (see Boberg et al. paragraph 0052), when providing ads based on device contexts like "device idle", "battery low", "entered no-coverage area", "entered roaming state" are known (see Grigoriev et al. paragraph 0052).
	

13.	Claims 2-3 and 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grigoriev et al. (United States Patent Application Publication Number: US 2012/0253939) further in view of Boberg et al. (United States Patent Application Publication Number: US 2011/0004518) further in view of further in view of Best Practices for Memory Optimization on Android Internet Archive Capture date of 3-18-2015.
	As per claim 2, Grigoriev et al. teaches
	wherein the at least one of the status callbacks comprises a user interface state changes callback (see paragraphs 0049-0050, 0057-0058, 0060, and 0071, Examiner's note: teaches sending a response to the advertising client (see paragraph 0071), where the response is computer code (see paragraphs 0057-0058 and 0060) that includes values of interface state changes (see paragraphs 0049-0050). 
	Grigoriev et al. in view of Boberg et al. does not expressly teach wherein the at least one of the status callbacks comprises an onTrimMemory callback, 
	However, Best Practices for Memory Optimization on Android teaches which is in the art of best practices for memory usage for Android OS systems (see page 8), teaches wherein the at least one of the status callbacks comprise an onTrimMemory callback (see pages 9 and 14, Examiner's note: if the user navigates to a different application and all of the interface components of the app are hidden, the app receives on Trim Memory () call back). 	
		At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Grigoriev et al. in view of Boberg et al. with the aforementioned teachings from Best Practices for Memory Optimization on Android with the motivation of using: known memory saving Android functions to determine the current state of the computer like content is hidden (see Best Practices for Memory Optimization on Android pages 9 and 14), when providing ads based on the current state of the computer is known (see Grigoriev et al. paragraphs 0071 and 0083 ).
	As per claim 3, Grigoriev et al. teaches
	wherein the inspecting includes identifying a user interface state change as the UI value (see paragraphs 0049-0050. 0057-0058, 0060, and 0071, Examiner's note: teaches sending a response to the advertising client (see paragraph 0071), where the response is computer code (see paragraphs 0057-0058 and 0060) that includes values of interface state changes (see paragraphs 0049·0050)

	Grigoriev et al. in view of Boberg et al. does not expressly teach wherein the inspecting includes identifying TRIM_MEMORY_UI_HIDDEN as the UI value.
	However, Best Practices for Memory Optimization on Android teaches which is in the art of best practices for memory usage for Android OS systems (see page 8), teaches wherein the inspecting includes identifying TRIM_MEMORY_UI_HIDDEN as the UI value (see pages 9 and 14, Examiner’s note: if the user navigates to a different application and all of the interface components of the app are hidden, the app receives rm Trim Memory() call back).
	At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Grigoriev et al. in view of Boberg et al in view of Best Practices for Memory Optimization on Android with the aforementioned teachings from Best Practices for Memory Optimization on Android with the motivation of using known memory saving Android functions to determine the current state of the computer like content is hidden (see Best Practices for Memory Optimization on Android pages 9 and 14), when providing: ads based on the current state of the computer is known (see Grigoriev et al. paragraphs 0071 and 0083).
	As per claim 8, Grigoriev et al. teaches
	wherein the at least one of the status callbacks comprises a user interface state changes callback (see paragraphs 0049-0050, 0057-0058, 0060, and 0071, Examiner's note: teaches sending a response to the advertising client (see paragraph 0071), where the response is computer code (see paragraphs 0057-0058 and 0060) that includes values of interface state changes (see paragraphs 0049-0050). 
	Grigoriev et al. in view of Boberg et al. does not expressly teach wherein the at least one of the status callbacks comprises an onTrimMemory callback. 
	However, Best Practices for Memory Optimization on Android teaches which is in the art of best practices for memory usage for Android OS systems (see page 8), teaches wherein the at least one of the status callbacks comprise an onTrimMemory callback (see pages 9 and 14, Examiner's note: if the user navigates to a different application and all of the interface components of the app are hidden, the app receives on Trim Memory () call back). 	
		At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Grigoriev et al. in view of Boberg et al. with the aforementioned teachings from Best Practices for Memory Optimization on Android with the motivation of using: known memory saving Android functions to determine the current state of the computer like content is hidden (see Best Practices for Memory Optimization on Android pages 9 and 14), when providing ads based on the current state of the computer is known (see Grigoriev et al. paragraphs 0071 and 0083 ).
	As per claim 9, Grigoriev et al. teaches
	wherein the inspecting includes identifying a user interface state change as the UI value (see paragraphs 0049-0050. 0057-0058, 0060, and 0071, Examiner's note: teaches sending a response to the advertising client (see paragraph 0071), where the response is computer code (see paragraphs 0057-0058 and 0060) that includes values of interface state changes (see paragraphs 0049·0050)

	Grigoriev et al. in view of Boberg et al. does not expressly teach wherein the inspecting includes identifying TRIM_MEMORY_UI_HIDDEN as the UI value.
	However, Best Practices for Memory Optimization on Android teaches which is in the art of best practices for memory usage for Android OS systems (see page 8), teaches wherein the inspecting includes identifying TRIM_MEMORY_UI_HIDDEN as the UI value (see pages 9 and 14, Examiner’s note: if the user navigates to a different application and all of the interface components of the app are hidden, the app receives rm Trim Memory() call back).
	At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Grigoriev et al. in view of Boberg et al in view of Best Practices for Memory Optimization on Android with the aforementioned teachings from Best Practices for Memory Optimization on Android with the motivation of using known memory saving Android functions to determine the current state of the computer like content is hidden (see Best Practices for Memory Optimization on Android pages 9 and 14), when providing ads based on the current state of the computer is known (see Grigoriev et al. paragraphs 0071 and 0083).


14.	Claims 5, 10, and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grigoriev et al. (United States Patent Application Publication Number: US 2012/0253939) further in view of Boberg et al. (United States Patent Application Publication Number: US 2011/0004518) further in view of Horvitz et al. (United States Patent Number: US 5,880,733). 
	As per claim 5, Grigoriev et al. teaches
	further including invoking a backing activity behind the view of the display screen (see paragraph 0031, 0036, and 0082, Examiner’s note: process or threads executed by another application than the one the user is interacting with (see paragraph 0031) or a user switching between pages or interfaces (see paragraphs 0036 and 0082).  

	Grigoriev et al. in view of Boberg et al. does not expressly teach placing an activity behind the view of the display screen on a z-axis. 
	However, Horvitz et al. which is in the art of windows management (see abstract and Figures 4-14) teaches placing an activity behind the view of the display screen on a z-axis (see column 14 lines 38-50, Examiner’s note: using a push button to move the window backward (set at a distance along the z-axis) to the background(see Figures 4A-4C)) . 
	At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Grigoriev et al. in view of Boberg et al with the aforementioned teachings from Horvitz et al. with the motivation of providing a known way of placing a window or application in the background (see Horvitz et al. column 14 lines 38-50), when windows or applications being the in the background state is known (see Grigoriev et al. paragraphs 0031, 0082, and 0035-0036). 
	As per claim 10, Grigoriev et al. teaches
	further including invoking a backing activity behind the view of the display screen (see paragraph 0031, 0036, and 0082, Examiner’s note: process or threads executed by another application than the one the user is interacting with (see paragraph 0031) or a user switching between pages or interfaces (see paragraphs 0036 and 0082).  

	Grigoriev et al. in view of Boberg et al. does not expressly teach placing an activity behind the view of the display screen on a z-axis
	However, Horvitz et al. which is in the art of windows management (see abstract and Figures 4-14) teaches placing an activity behind the view of the display screen on a z-axis (see column 14 lines 38-50, Examiner’s note: using a push button to move the window backward (set at a distance along the z-axis) to the background (see Figures 4A-4C)). 
	At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Grigoriev et al. in view of Boberg et al with the aforementioned teachings from Horvitz et al. with the motivation of providing a known way of placing a window or application in the background (see Horvitz et al. column 14 lines 38-50), when windows or applications being the in the background state is known (see Grigoriev et al. paragraphs 0031, 0082, and 0035-0036). 

	As per claim 19, Grigoriev et al. in view of Boberg et al does not expressly teach further including detecting, by the backing activity, activation of a predefined button of a user interface of the communication device.  

	However, However, Horvitz et al. which is in the art of windows management (see abstract and Figures 4-14) further including detecting, by the backing activity, activation of a predefined button of a user interface of the communication device (see column 14 lines 38-50, Examiner’s note: using a push button to move the window backward (set at a distance along the z-axis) to the background). 
	At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Grigoriev et al. in view of Boberg et al with the aforementioned teachings from Horvitz et al. with the motivation of providing a known way of placing a window or application in the background (see Horvitz et al. column 14 lines 38-50), when windows or applications being the in the background state is known (see Grigoriev et al. paragraphs 0031, 0082, and 0035-0036). 

	As per claim 20, Grigoriev et al. in view of Boberg et al does not expressly teach 
further including detecting, by the backing activity, activation of a predefined button of a user interface of the communication device.  

	However, However, Horvitz et al. which is in the art of windows management (see abstract and Figures 4-14) further including detecting, by the backing activity, activation of a predefined button of a user interface of the communication device (see column 14 lines 38-50, Examiner’s note: using a push button to move the window backward (set at a distance along the z-axis) to the background (see Figures 4A-4C)). 
	At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Grigoriev et al. in view of Boberg et al with the aforementioned teachings from Horvitz et al. with the motivation of providing a known way of placing a window or application in the background (see Horvitz et al. column 14 lines 38-50), when windows or applications being the in the background state is known (see Grigoriev et al. paragraphs 0031, 0082, and 0035-0036). 

	As per claim 21, Grigoriev et al.  teaches
	further including: invoking a backing activity behind the view of the display screen; (see paragraph 0031, 0036, and 0082, Examiner’s note: process or threads executed by another application than the one the user is interacting with (see paragraph 0031) or a user switching between pages or interfaces (see paragraphs 0036 and 0082).  
	Grigoriev et al. in view of Boberg et al does not expressly teach placing an activity behind the view of the display screen on a z-axis and detecting, by the backing activity, activation of a predefined button of a user interface of the communication device.

	However, Horvitz et al. which is in the art of windows management (see abstract and Figures 4-14) teaches placing an activity behind the view of the display screen on a z-axis and detecting, by the backing activity, activation of a predefined button of a user interface of the communication device (see column 14 lines 38-50, Examiner’s note: using a push button to move the window backward (set at a distance along the z-axis) to the background (see Figures 4A-4C)). 
	At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Grigoriev et al. in view of Boberg et al with the aforementioned teachings from Horvitz et al. with the motivation of providing a known way of placing a window or application in the background (see Horvitz et al. column 14 lines 38-50), when windows or applications being the in the background state is known (see Grigoriev et al. paragraphs 0031, 0082, and 0035-0036).

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a. Kim (United States Patent Application Publication Number: US
2012/0197727) teaches providing ads based on the execution environment of an
application (see abstract and Figure 3)
	b.	Baranov et al. (United States Patent Application Publication Number: US 2011/0296302) teaches detecting certain application events and displaying ads based on a result of that detection (see abstract) 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621